Lawkence, Judge:
It bas been agreed between tbe parties hereto tbat tbe. issues herein relating to tbe mercbandise tbe subject of these appeals are tbe same in all material respects as those decided in United States v. Gothic Watch Co., 23 Cust. Ct. 235, Reap. Dec. 7712, affirming tbe judgment in Gothic Watch Co. v. United States, 19 Cust. Ct. 309, Reap. Dec. 7438, and tbat tbe record in Reap. Dec. 7712, supra, may be incorporated herein.
Upon tbe agreed facts, I find tbat tbe attempted appraisement embodied in tbe second return of value by tbe appraiser of themerchan-dise covered by each of tbe appeals for reappraisement enumerated in tbe annexed schedule, which is marked “A” and made a part of this decision, was illegal, null, and void, and tbat tbe appraiser’s original return of value in each case, as reported by him to tbe collector *502of customs, constituted his appraisal of the merchandise pursuant to section 500 of the Tariff Act of 1930 (19 U. S. C. § 1500), and was final and conclusive in the absence of any appeal pursuant to section 501 of said act (19 U. S. C. § 1501).
Judgment will be entered accordingly.